DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a data acquiring unit for acquiring....” from claim 1.
“a data storage unit for recording....” from claim 1.
“a priority setting unit for analyzing... and for setting....” from claim 1.
“a data selecting unit for selecting....” from claim 1.
“a data deleting unit for deleting....” from claim 1.
“a data sending unit for sending....” from claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After reviewing the specification, the Examiner could not find sufficient structure recited that clearly links the disclosed structures (i.e. (a-e) above) to the associated functions
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 6-10 are objected to because of the following informalities: 
Claim 6 recites, “the priority setting unit is configured to”, which as best understood by the Examiner, should be amended to recite, “the priority setting unit is further configured to”. 
Claim 6 also recites, “to dynamically update the set priority”, which as best understood by the Examiner, should be amended to recite, “to dynamically set the priority”.
Claim 7 recites, “to update the set priority”, which as best understood by the Examiner, should be amended to recite, “to set the priority”. 
Claim 9 recites, “to update the set priority”, which as best understood by the Examiner, should be amended to recite, “to set the priority”. 
Claims 7-8 and 10 are objected to for failing to cure the deficiencies of a base claim from which they depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: 
Claim limitations “a data acquiring unit”, “a data storage unit”, “a priority setting unit”, “a data selecting unit”, and “a data deleting unit” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the present case, there is no disclosed association in the specification between any particular structure for performing the claimed functions and the corresponding functions claimed. The Examiner notes that the inclusion of a physical sensor by the current amendments does not provide structure for performing any of the claimed functions (i.e. “for acquiring”, “for recording”, “for analyzing”, “for selecting”, “for deleting”, or “for sending”). Accordingly, the inclusion of physical sensors does not prevent interpretation of the claim limitations under 35 U.S.C. §112(f). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 also recites, “the analyzed measurement data acquired from each of the plurality of physical sensors”. There is insufficient antecedent basis for this limitation in the claim. The claims never previously recite that analyzed measurement data is acquired from the sensors. Instead, the claims recite that measurement data is acquired from the sensors, and then that the acquired data is analyzed. Accordingly, there is no antecedent basis for “analyzed measurement data acquired from each of the plurality of physical sensors” and the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claim to recite, “analyzed measurement data”. 
Claim 1 also recites, “the plurality of physical sensors having a lowest priority”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claim to recite, “one sensor, of the plurality of physical sensors, having a lowest priority” to clarify that the one sensor has a lowest priority and not the plurality of physical sensors.  
Regarding claim 3: 
Claim 3 recites, “the measurement data acquired from each of the plurality of physical sensors during a predetermined time period”, “the plurality of physical sensors having a smaller variance”, and “the plurality of physical sensors having a greater variance”. There is insufficient antecedent basis for these limitations in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 4: 
Claim 4 recites, “the measurement data acquired from each of the plurality of physical sensors during a predetermined time period”, “the plurality of physical sensors having a smaller variation”, and “the plurality of physical sensors having a greater variation”. There is insufficient antecedent basis for these limitations in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 5: 
Claim 5 recites, “the plurality of physical sensors having a smaller difference”, and “the plurality of physical sensors having a greater difference”. There is insufficient antecedent basis for these limitations in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 11: 
Claim 11 recites, “a data sending unit for sending...”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the present case, there is no association in the specification between any particular structure and the functions claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 11 also recites, “the measurement data acquired from each of the plurality of physical sensors after the data deleting unit deletes the data from the data storage unit...” There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claims 3-11: 
Claims 2-11 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 
Regarding claim 12: 
Claim 12 recites, “the recorded measurement data acquired from the one of the plurality of physical sensors having the lowest priority”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 12 also recites, “the one of the plurality of physical sensors having the lowest priority”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 12 also recites, “the plurality of physical sensors having the lowest priority”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 12 also recites, “the lowest priority”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: 
Claim limitations “a data acquiring unit”, “a data storage unit”, “a priority setting unit”, “a data selecting unit”, and “a data deleting unit” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the present case, there is no disclosed association in the specification between any particular structure and the functions claimed. Accordingly, the claimed function lacks written description support. See [MPEP §2181(IV)] and [MPEP §2181(II)(C)].
Regarding claims 3-5: 
Claims 3-5 recite, “wherein the analysis by the priority setting unit is configured to... set the priority for each of the plurality of physical sensors...”. However, the written description fails to describe an analysis that sets a priority for each of the plurality of physical sensors. Instead, the specification discloses a priority setting unit (130) or the data management system (100) as being configured to set the priority for each of the plurality of physical sensors based on analyzed measurement data [0017] [0030] [0040-0043] [0049-0055]. Accordingly, there is no description of an analysis by the priority setting unit that is configured to set the corresponding priorities and the limitation is regarded as new matter. 
Regarding claim 11: 
Claim 11 recites, “a data sending unit for sending...”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the present case, there is no disclosed association in the specification between any particular structure and the functions claimed. Accordingly, the claimed function lacks written description support. See [MPEP §2181(IV)] and [MPEP §2181(II)(C)].
Regarding claims 3-11: 
Claims 3-11 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2019/0280896 A1 (Imamura) in view of US Patent Application Pub. No. US 2020/0225655 A1 (Cella) in further view of US Patent No. US 10,484,902 B2 (Fukuta).
Regarding claim 1 and analogous claim 12: 
Imamura discloses, a data management system (cloud service (1) [Fig. 1] [0015]) comprising: a plurality of physical sensors (sensors (103-106) [Fig. 1] [0016]) a data acquiring unit for acquiring (gateway (100) acquires data [Fig. 1] [0020]), from each of the plurality of physical sensors (from sensors (103-106) [Fig. 1] [0020]), measurement data generated by measuring a measurement target (sensors convert a measured value, which is sensing data of a target [0016]); a data storage unit for recording the measurement data acquired from each of the plurality of physical sensors (backup management unit (205) stores back up data, which is classified and backed up based on the sensor (includes the measurement data from the sensors) (i.e. for recording the measurement data) (S307) [0027] [0033] [0055] [0058] [0070] [Fig. 8]); a priority setting unit for setting a priority (priority determination unit (203)) based on the measurement data acquired from each of the plurality of physical sensors (the priority determination unit determines priority of the data based on the sensor [0005] and the priority definition table [0031], where the priority is defined based on a numerical order, including an alarm or measured value of the sensor, and an age of the data (i.e. time stamp) (i.e. based on the measurement data acquired from each of the plurality of physical sensors) [0037]. The priority reflects the priority with which the data should be relayed/transmitted to a server for statistical processing, visualization, analysis, and diagnosis [Abstract] [0005] [0022] [0024] [0057-0058]); a data selecting unit for selecting data to be deleted from the data storage unit according to having been acquired from one of the plurality of physical sensors (by disclosing that when the backup management unit (i.e. data selecting unit) backs up new data beyond a capacity of the backup area, the backup management unit deletes data having a lower priority (i.e. selects data to be deleted from among the measurement data, according to the priority) than a priority of new data among all the data stored in the backup area [0035] [0071]) and a data deleting unit for deleting the data from the data storage unit acquired from one of the plurality of physical sensors according to the priority (by disclosing that the data backup unit deletes the data having the lower priority (i.e. deleting the data to be delete) [0035] [NOTE: Examiner’s interpretation that the backup data unit may be the “data storage unit”, “data selecting unit”, and the “data deleting unit” is consistent with Applicant’s disclosure as Applicant explicitly explains in [0021] of Applicant’s specification that the different units may not be separate devices. “That is, even if shown as one block in Fig. 1, the block may not necessarily be configured by one device. Moreover, even if shown as separate blocks in Fig. 1, those blocks may not necessarily be configured by separate devices”).
Imamura does not explicitly disclose, but Cella teaches that and setting a priority for each of the plurality of physical sensors such that the priority for selecting data to be deleted may be according to having been acquired from one of the plurality of physical sensors having the lowest priority among the set priority for each of the plurality of physical sensors (by teaching that if there are constraints on data collection, a rule may indicate that one goal takes precedence, such that the data collection for the smart bands (i.e. an input or group of inputs (i.e. sensors)) [0286] associated with that goal are maintained as others are paused or shut down (i.e. some sensors are prioritized) [1062, 1454]. Additionally, a sensed parameter group (i.e. including a plurality of physical sensors selected for collecting data) may be updated by updating a priority corresponding to a sensor from the sensed parameter group [1123, 1127, 1161-63. 1240]. The priority reflects a sensor that should be prioritized if environmental conditions prevent data receipt (i.e. transmission) from all panned sensors [1123, 1150] (i.e. least priority is given to the lowest priority sensor). Additionally, a storage value corresponding to at least one sensor (i.e. a priority value of a sensor) may be updated, which corresponds to whether data from the sensor should be stored at a higher or lower resolution, or over a longer or shorter period of time) [1123, 1150]. Updating the sensor priority may be part of updating the sensed parameter group by the sensor learning circuit to improve sensing performance [1121]. Determining a sensor priority value may include determining at least one of a signal effectiveness, a sensitivity, a predictive delay time, a predictive accuracy, and a predictive precision [2739]. The sensor priority may be used to update the data storage profile [1676] [2739]. The data storage profile circuit prepares the data storage profile that directs sensor data to memory storage, including moving sensor data in a controlled manner from one memory storage to another, using a network [1676]. The storage data profile includes a data storage plan that determines how much of the sensor data values to store initially, and a plan for the transmission of data [1677]. The data may be planned to be stored locally, and then transmitted in bursts to a data controller, which may be instructed to transmit the data to a cloud-computer device on a schedule, for example, as the memory on the data controller reaches a threshold [1678]. The data controller may have limited storage, and selectively pass sensor data along (i.e. not all sensor data is prioritized for transmission), with a subset of the data being communicated at a given time due to bandwidth considerations imposed by environmental constraints (i.e. not all sensor data is transmitted) [1144, 1166, 1572, 1676]. The data storage profile may include a plan to reduce the storage of the data (i.e. delete) after a period of time or selected event [1678]. The data storage profile may include individual treatment for each of the sensors (i.e. some sensors’ data may be deleted, but not other sensors’ data) [1678]. The data storage profile may include individual treatment of data from a single sensor according to an update of the data storage profile and a system condition, such as a network issue [1678]. Storing sensor data on various devices consumes memory on the device, and transferring data consumes network bandwidth of the system. Therefore, improved or optimal configuration and updating of the data storage provides for lower utilization of system resources and allows for storage of sensor data with higher resolution, over longer timeframes, and from a larger number of sensors [1676]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data transmission priority (including relevant factors such as the sensor, data type priority, and age) as disclosed by Imamura to include a factor related to the priority of the sensor that created the data, based on a signal effectiveness, a sensitivity, a predictive delay time, a predictive accuracy, and a predictive precision as taught by Cella such that the lowest priority data from the lowest priority sensor would be deleted first. 
One of ordinary skill in the art would have been motivated to make this modification because updating a priority of a sensor, and utilizing the priority of a sensor in determinations of where data should be stored and transmitted in light of environmental and network constraints is useful to improve sensing performance and allow for an improved or optimal configuration of the data storage system to allow for lower utilization of system resources and greater storage of sensor data with higher resolution, over longer timeframes, and from a larger number of sensors with less network bandwidth, as taught by Cella in [1144] [1147] [1676].
Imamura in view of Cella does not explicitly disclose, but Fukuta teaches, analyzing the measurement data acquired from each of the plurality of physical sensors such that the priority of a sensor would be determined based on the analyzed measurement data acquired from each of the plurality of physical sensors (by teaching that management data is collected from a device. The management data may include hardware information, communication information, and peripheral information (i.e. such as battery level or ambient temperature (i.e. from sensors) (i.e. measurement data)) [Col 3: lines 39-52]. The collection manipulation information (332) determines which management data (i.e. such as sensor data) is collected [Col 6: lines 53-58]. The priority of different management data may be determined according to a calculation [Col 6: line 53 – Col 7: line 14]. The calculation may include determining a contribution degree, which indicates the contribution of the management data to the failure analysis (i.e. predictive degree/accuracy/precision), determined from a minimum value, a maximum value, and a difference between the max and min values in a certain period from the collected management data (i.e. based on the analyzed measurement data) [Col 7: lines 3-31] [Col  8: lines 7-13]. A collection priority is determined for each device for each collection manipulation information (i.e. for each type of management data (i.e. for each of the plurality of physical sensors (i.e. based on the analyzed measurement data from each of the plurality of physical sensors)) [Col 7: lines 45-60]. A high priority indicates that the value of the collection priority increases and the probability that collection of the management data is high. Correspondingly, a low collection priority indicates the collection priority is small and collection of the management data has a low priority [Col 8: lines 15-35]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the priority of each sensor determined based on based on a signal effectiveness, a sensitivity, a predictive delay time, a predictive accuracy, and a predictive precision and used to determine the priority of data to delete disclosed by Imamura in view of Cella to include a factor in the priority determination based on the contribution degree (i.e. predictive degree/accuracy/precision) determined from the mix, max, and difference of the data (i.e. analyzing the measurement data) and adjust the priority of sensors accordingly (i.e. a low difference sensor is given low priority a high difference sensor is given a high priority) as taught by Fukuta.  
One of ordinary skill in the art would have been motivated to make this modification because prioritization of the data according to its contribution degree allows for resources for the transmission of the data to keep from being pressurized, and to improve the accuracy of analysis based on the collected data as the data is collected according to a priority, as taught by Fukuta in [Col 5: lines 40-46] [Col 14: lines 24-67]. 
Regarding claim 11: 
The data management system according to claim 1 is made obvious by Imamura in view of Cella in further view of Fukuta (Imamura-Cella-Fukuta). 
Imamura further discloses, further comprising a data sending unit for sending an undeleted portion of the measurement data acquired from each of the plurality of physical sensors after the data deleting unit deletes the data from the data storage unit of the one of the plurality of physical sensors (by disclosing that the gateway sends (S305) the data to the cloud server (102) based on the priority of the sensor data through cellular communication (111) with the wireless communication unit (230) (i.e. data sending unit) after the connection is restored (i.e. after deleting data in the data backup unit (i.e. after the data deleting unit deletes the data from the data storage unit) of the one of the plurality of physical sensors) [0024] [0035-0038] [0070-0071] [0084] [Fig. 1] [Fig. 2] [Fig. 3]).
Imamura does not explicitly disclose, but Cella teaches, that the data deleted would be of the one of the plurality of physical sensors having the lowest priority (by teaching that if there are constraints on data collection, a rule may indicate that one goal takes precedence, such that the data collection for the smart bands (i.e. an input or group of inputs (i.e. sensors)) [0286] associated with that goal are maintained as others are paused or shut down (i.e. some sensors are prioritized) [1062, 1454]. Additionally, a sensed parameter group (i.e. including a plurality of physical sensors selected for collecting data) may be updated by updating a priority corresponding to a sensor from the sensed parameter group [1123, 1127, 1161-63. 1240]. The priority reflects a sensor that should be prioritized if environmental conditions prevent data receipt (i.e. transmission) from all panned sensors [1123, 1150] (i.e. least priority is given to the lowest priority sensor). Additionally, a storage value corresponding to at least one sensor (i.e. a priority value of a sensor) may be updated, which corresponds to whether data from the sensor should be stored at a higher or lower resolution, or over a longer or shorter period of time) [1123, 1150]. Updating the sensor priority may be part of updating the sensed parameter group by the sensor learning circuit to improve sensing performance [1121]. Determining a sensor priority value may include determining at least one of a signal effectiveness, a sensitivity, a predictive delay time, a predictive accuracy, and a predictive precision [2739]. The sensor priority may be used to update the data storage profile [1676] [2739]. The data storage profile circuit prepares the data storage profile that directs sensor data to memory storage, including moving sensor data in a controlled manner from one memory storage to another, using a network [1676]. The storage data profile includes a data storage plan that determines how much of the sensor data values to store initially, and a plan for the transmission of data [1677]. The data may be planned to be stored locally, and then transmitted in bursts to a data controller, which may be instructed to transmit the data to a cloud-computer device on a schedule, for example, as the memory on the data controller reaches a threshold [1678]. The data controller may have limited storage, and selectively pass sensor data along (i.e. not all sensor data is prioritized for transmission), with a subset of the data being communicated at a given time due to bandwidth considerations imposed by environmental constraints (i.e. not all sensor data is transmitted) [1144, 1166, 1572, 1676]. The data storage profile may include a plan to reduce the storage of the data (i.e. delete) after a period of time or selected event [1678]. The data storage profile may include individual treatment for each of the sensors (i.e. some sensors’ data may be deleted, but not other sensors’ data) [1678]. The data storage profile may include individual treatment of data from a single sensor according to an update of the data storage profile and a system condition, such as a network issue [1678]. Storing sensor data on various devices consumes memory on the device, and transferring data consumes network bandwidth of the system. Therefore, improved or optimal configuration and updating of the data storage profile provides for lower utilization of system resources and allows for storage of sensor data with higher resolution, over longer timeframes, and from a larger number of sensors [1676]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data transmission priority (including relevant factors such as the sensor, data type priority, and age) as disclosed by Imamura to include a factor related to the priority of the sensor that created the data as taught by Cella such that the lowest priority data from the lowest priority sensor would be deleted first. 
One of ordinary skill in the art would have been motivated to make this modification because updating a priority of a sensor, and utilizing the priority of a sensor in determinations of where data should be stored and transmitted in light of environmental and network constraints is useful to improve sensing performance and allow for an improved or optimal configuration of the data storage system to allow for lower utilization of system resources and greater storage of sensor data with higher resolution, over longer timeframes, and from a larger number of sensors with less network bandwidth, as taught by Cella in [1144] [1147] [1676].
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura-Cella-Fukuta in further view of the webpage titled “Predictive Data Analytics With Apache Spark (Part 3 Feature Engineering)” by Boutros El-Gamil on the data-automaton website, as preserved by the Internet Archive on 25 November 2019 (El-Gamil).
Regarding claim 3:
The data management system according to claim 2 is made obvious by Imamura in view of Cella. 
Imamura teaches that maximum and minimum values as well as other values are important for calculations and determinations performed based on the sensor data [0004] [0022] [0024].
Imamura does not explicitly disclose, but Cella teaches wherein the priority setting unit is configured to set the physical sensor’s priority based on characteristics of the sensor data, including predictive value (by teaching that the priority may be based on signal effectiveness of the sensor, sensitivity of the sensor, predictive confidence of the sensor, a predictive delay time of the sensor, a predictive accuracy of a sensor, or a predictive precision of a sensor [2739]. The sensor priority may be used to update a data storage profile [2739]. One or more feature vectors may be generated based on the received data from the sensors for use in machine-learning pre-processing at an edge device [2377-81]. The feature vectors may include sensor data from a single sensor (i.e. each feature vector contains a single sensor’s data over a period of time (i.e. a predetermined period)) [2377]. The edge device may also make determinations relating to the manner by which sensor data is transmitted to the backend system or stored at the edge device [2379]. Pre-processing the data with the machine learning model before uploading it may reduce the amount of bandwidth utilized to upload the sensor data [2387]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data transmission priority (including relevant factors such as data type and age) as disclosed by Imamura to include a factor related to the priority of the sensor that created the data as taught by Cella, such as based on characteristics of the predictive value of data output from the sensor as taught by Cella. Furthermore, to process the data using machine learning pre-processing based on feature vectors of the sensor data during a period of time before uploading the data of the server to reduce the amount of bandwidth utilized in transmitting the data to the service as taught by Cell. 
One of ordinary skill in the art would have been motivated to make this modification because updating a priority of a sensor, and utilizing the priority of a sensor in determinations of where data should be stored and transmitted in light of environmental and network constraints is useful to improve sensing performance and allow for an improved or optimal configuration of the data storage system to allow for lower utilization of system resources and greater storage of sensor data with higher resolution, over longer timeframes, and from a larger number of sensors with less network bandwidth, as taught by Cella in [1144] [1147] [1676]. Furthermore, it would reduce the amount of bandwidth consumed by transmitting the data to the server as taught by Cella in [2387] 
Imamura does not explicitly disclose, but Fukuta teaches, the analysis may be configured to calculate a difference of the measurement data acquired from each of the plurality of physical sensors during a predetermined period, and set the priority for each of the plurality of physical sensors such that sensors among the plurality of physical sensors having a smaller difference are set to a lower priority than sensors among the plurality of physical sensors having a greater difference (by teaching that management data is collected from a device. The management data may include hardware information, communication information, and peripheral information (i.e. such as battery level or ambient temperature (i.e. from sensors) (i.e. measurement data)) [Col 3: lines 39-52]. The collection manipulation information (332) determines which management data (i.e. such as sensor data) is collected [Col 6: lines 53-58]. The priority of different management data may be determined according to a calculation [Col 6: line 53 – Col 7: line 14]. The calculation may include determining a contribution degree, which indicates the contribution of the management data to the failure analysis, determined from a minimum value, a maximum value, and a difference between the max and min values in a certain period from the collected management data (i.e. based on the analyzed measurement data, i.e. based on the measurement data acquired from each of the plurality of physical sensors during a predetermined period) [Col 7: lines 3-31] [Col  8: lines 7-13]. A collection priority is determined for each device for each collection manipulation information (i.e. for each type of management data (i.e. for each of the plurality of physical sensors (i.e. based on the analyzed measurement data from each of the plurality of physical sensors)) [Col 7: lines 45-60]. A high priority indicates that the value of the collection priority increases (based on a high difference) and the probability that collection of the management data is high. Correspondingly, a low collection priority indicates the collection priority is small (based on a low difference) and collection of the management data has a low priority [Col 8: lines 15-35]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the priority of each sensor determined based on based on a signal effectiveness, a sensitivity, a predictive delay time, a predictive accuracy, and a predictive precision and used to determine the priority of data to delete disclosed by Imamura in view of Cella to include a factor in the priority determination based on the contribution degree (i.e. predictive degree/accuracy/precision) determined from the mix, max, and difference of the data (i.e. analyzing the measurement data) and adjust the priority of sensors accordingly (i.e. a low difference sensor is given low priority a high difference sensor is given a high priority) as taught by Fukuta.  
One of ordinary skill in the art would have been motivated to make this modification because prioritization of the data according to its contribution degree allows for resources for the transmission of the data to keep from being pressurized, and to improve the accuracy of analysis based on the collected data as the data is collected according to a priority, as taught by Fukuta in [Col 5: lines 40-46] [Col 14: lines 24-67]. 
Imamura does not explicitly disclose, but El-Gamil teaches, to calculate a variance of the measurement data for each of the plurality of physical sensors during a predetermined period, and set the priority for each of the plurality of physical sensors such that sensors among the plurality of physical sensors having a smaller variance are set to a lower priority than sensors among the plurality of physical sensors having a greater variance (by teaching that data features that have no or low variance over time are useless in building predictive models, and it is desired to remove these features to reduce data dimensionality [pg. 1: §1 Remove Low Variance Features]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified setting the priority of the sensor data based on the analyzed measurement data indicating predictive characteristics of the sensor data disclosed by Imamura-Cella-Fukuta to include setting the priority for a sensor with a low variance to a lower priority than a priority for a sensor with a high variance according to the priority setting scheme taught by Imamura-Cella-Fukuta so that the sensor with a feature vector with low variance is deleted as taught by El-Gamil. 
One of ordinary skill in the art would have been motivated to make this modification because Cella teaches setting a priority based on predictive characteristics of the sensor data, and El-Gamil teaches that sensor data used as a feature vector in a predictive data model with no or very low variance is useless in [pg. 1: §1 Remove Low Variance Features]. 
Regarding claim 4:
The data management system according to claim 1 is made obvious by Imamura-Cella-Fukuta. 
Claim 4 is rejected under a similar analysis performed for claim 3 because a variance is a measure of variability (i.e. a variation), as it measures the average squared difference between each value to the mean (i.e. a variation).
Regarding claim 5:
The data management system according to claim 1 is made obvious by Imamura-Cella-Fukuta. 
Claim 5 is rejected under a similar analysis performed for claim 3 because a variance is a measure of the square of the difference between each value to the mean (a mean may be used as an estimate (i.e. estimation data estimated)) (i.e. difference between estimation data estimated and the measurement data).
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura-Cella-Fukuta in further view of US Patent Application Pub. No. US 2020/0026435 A1 (Satou).
Regarding claim 6:
The data management system according to claim 1 is made obvious by Imamura-Cella-Fukuta. 
Imamura does not explicitly disclose, but Satou teaches, wherein the priority setting unit is configured to dynamically update the set priority for each of the plurality of physical sensors (by teaching that the priority for the sensor data may be calculated in response to the total volume of sensor data being over a predetermined value (S2) [Fig. 6] [0049-0050] (i.e. dynamically – insofar as “dynamically” is interpreted in line with originally filed claim 9 (i.e. including “in response to occurrence of a predetermined event) and Applicant’s description in [0060] of the specification that updating the priority in response to a predetermined event is “dynamically” updating the priority). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified removing the low priority data based on the sensor priority, data type priority, and time disclosed by Imamura in view of Cella to include calculating the priority of the data (i.e. based on the sensor priority, data type priority, contribution degree and time as taught by Imamura-Cella-Fukuta) in response to the total volume of sensor data being over a predetermined value as taught by Satou. 
One of ordinary skill in the art would have been motivated to make this modification because in this way, the unnecessary thinning of data may be prevented, and it can ensure that a size of the sensor data is equal to or lower than the predetermined upper limit, where only low priority data, which is not of interest to a viewer, is deleted, as taught by Satou in [0038] [0052]. 
Regarding claim 7:
The data management system according to claim 6 is made obvious by Imamura-Cella-Fukuta in further view of Satou (Imamura-Cella-Fukuta-Satou). 
Imamura does not explicitly disclose, but Satou teaches, wherein the priority setting unit is further configured to update the set priority for each of the plurality of physical sensors at a predetermined timing (by teaching that the priority for the sensor data may be calculated in response to the total volume of sensor data being over a predetermined value (S2) (i.e. at a predetermined timing) [Fig. 6] [0049-0050]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified removing the low priority data based on the sensor priority, data type priority, and time disclosed by Imamura in view of Cella to include calculating the priority of the data (i.e. based on the sensor priority, data type priority, contribution degree and time as taught by Imamura-Cella-Fukuta) in response to the total volume of sensor data being over a predetermined value as taught by Satou. 
One of ordinary skill in the art would have been motivated to make this modification because in this way, the unnecessary thinning of data may be prevented, and it can ensure that a size of the sensor data is equal to or lower than the predetermined upper limit, where only low priority data, which is not of interest to a viewer, is deleted, as taught by Satou in [0038] [0052]. 
Regarding claim 8:
The data management system according to claim 7 is made obvious by Imamura-Cella-Fukuta-Satou. 
Imamura further discloses, wherein the priority setting unit is further configured to change a criterion for setting the priority for each of the plurality of physical sensors (by teaching that the priority definition table (206) can be rewritten as necessary from the setting PC (112) (i.e. configure to change the criterion for setting the priority for each of the plurality of physical sensors) [0055]). 
Regarding claim 9:
The data management system according to claim 6 is made obvious by Imamura-Cella-Fukuta-Satou. 
Imamura does not explicitly disclose, but Satou teaches, wherein the priority setting unit is further configured to update the set priority for each of the plurality of physical sensors in response to an occurrence of a predetermined event (by teaching that the priority for the sensor data may be calculated in response to the total volume of sensor data being over a predetermined value (S2) (i.e. a predetermined event) [Fig. 6]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified removing the low priority data based on the sensor priority, data type priority, and time disclosed by Imamura in view of Cella to include calculating the priority of the data (i.e. based on the sensor priority, data type priority, contribution degree and time as taught by Imamura-Cella-Fukuta) in response to the total volume of sensor data being over a predetermined value as taught by Satou. 
One of ordinary skill in the art would have been motivated to make this modification because in this way, the unnecessary thinning of data may be prevented, and it can ensure that a size of the sensor data is equal to or lower than the predetermined upper limit, where only low priority data, which is not of interest to a viewer, is deleted, as taught by Satou in [0038] [0052]. 
Regarding claim 10:
The data management system according to claim 9 is made obvious by Imamura-Cella-Fukuta-Satou. 
Imamura further discloses, wherein the priority setting unit is further configured to change a criterion for setting the priority for each of the plurality of physical sensors (by teaching that the priority definition table (206) can be rewritten as necessary from the setting PC (112) (i.e. configure to change the criterion for setting the priority before or after the occurrence of the predetermined event (i.e. because it can be rewritten whenever from the setting PC (112))) [0055]). 

Response to Arguments
In response to the amendments to the specification, the objections to the specification have been withdrawn. 
In response to the amendments to the claims, the previous objections to the claims have been withdrawn. However, in response to the amendments to the claims, new objections to claims 6-10 have been made as seen in the corresponding section above.
In response to the amendments to the claims, some of the previous 35 U.S.C. §112(b) rejections have been withdrawn as seen in the corresponding section above. However, in response to the amendments to the claims, new 35 U.S.C. §112(b) rejections have been made for claims 1 and 3-12 as seen in the corresponding section above. Additionally, the rejection of the claims 1 and 3-12 under 35 U.S.C. §112(b) for failing to disclose the corresponding structure for the claimed functions according to the claim interpretation section above is maintained. The Examiner notes that the lack of association between any particular structure and the functions claimed is a deficiency of the specification that is interpreted into the claims according to the 35 U.S.C. §112(f) interpretation scheme, as performed in the claim interpretation section above. Accordingly, including physical sensors in the claims does not cure the deficiency of the specification for clearly linking the claimed functions to the corresponding structures for performing the claimed functions and the rejection is maintained.
In response to the amendments to the claims, some of the previous 35 U.S.C. §112(a) rejections have been withdrawn as seen in the corresponding section above. However, in response to the amendments to the claims, new 35 U.S.C. §112(a) rejections have been made for claims 3-5 as seen in the corresponding section above. Additionally, the rejection of the claims 1 and 3-12 under 35 U.S.C. §112(a) for failing to disclose the corresponding structure for the claimed functions according to the claim interpretation section above is maintained. The Examiner notes that the lack of association between any particular structure and the functions claimed is a deficiency of the specification that is interpreted into the claims according to the 35 U.S.C. §112(f) interpretation scheme, as performed in the claim interpretation section above. Accordingly, including physical sensors in the claims does not cure the deficiency of the specification for clearly linking the claimed functions to the corresponding structures for performing the claimed functions and the rejection is maintained.
In response to Applicant’s arguments regarding the allowability of the claims over the prior art, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s arguments regarding the allowability of the claims. The Applicant’s arguments have been considered but are not persuasive because each of claims 1 and 3-12 are subject to one or more outstanding objections, 35 U.S.C. §112(a) rejections, 35 U.S.C. §112(b) rejections, and 35 U.S.C. §103 rejections. Accordingly, the claims are not indicated as allowable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139    

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139